Shepley, C. J.
—In the case of Cunningham v. Batchelder, 32 Maine, 315, it was decided, that a receipt in full of all demands, if unexplained, would operate as a discharge from the payment of an existing promissory note. This case is presented for decision without any explanation of the occasion of making the receipt. The only proof of any transactions or dealings between the parties is found in the making of the note and receipt. The note had not then become payable, but a receipt may operate upon existing claims and- demands, although a present right of action upon them may not have accrued ; while it would not operate as a bar to claims or demands not then existing.
The note was not surrendered to the defendant, but the occasion of making the receipt may have been an adjustment of the note at a place, where the plaintiff did not have the note.
The case may lead one to suspect, that the note has not been paid, but that is not sufficient, without any explanation or proof of other dealings between the parties, to relieve the plaintiff from the effect, it may be, of his own imprudent conduct. Plaintiff nonsuit.
Tenney, Wells, Howard and Appleton, J. J., concurred.